IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

EARL L. RICHARDSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-1859

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 2, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Earl L. Richardson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      We treat the petition for belated appeal as a petition for writ of certiorari. The

petition is denied on the merits.

WETHERELL, RAY, and OSTERHAUS, JJ., CONCUR.